DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-9, 11, 15-18 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Matsumura et al US 20120242887 A1.
Re claim 1, Matsumura et al teach a zoom optical system (abstract) comprising, in order from an object: a front lens group having a positive refractive power (G1); an M1 lens group having a negative refractive power (G2); an M2 lens group having a positive refractive power (G3); and an RN lens group having a negative refractive power (G4), wherein upon zooming, a 
	Re claim 2, Matsumura et al teach wherein upon zooming from a wide-angle end state to a telephoto end state, the front lens group moves toward the object (see figure 4 arrows). 
	Re claim 7, Matsumura et al teach wherein a following conditional expression is satisfied, 0.15<(-fTM1)/f1<0.35 where fTM1: a focal length of the M1 lens group in a telephoto end state, and f1: a focal length of the front lens group (see example 2 value =0.194). 
	Re claim 8, Matsumura et al teach wherein a following conditional expression is satisfied, 0.20<fTM2/f1<0.40 f1: a focal length of the front lens group (see example 2 value = 0.213). 
	Re claim 9, Matsumura et al teach wherein the A lens group is a vibration-proof lens group movable in a direction orthogonal to an optical axis to correct an imaging position displacement due to a camera shake or the like (see L10). 
	Re claim 11, Matsumura et al teach further comprising, in order from the object, a lens having a negative refractive power and a lens having a positive refractive power, which are provided adjacent to the RN lens group on an image side (see L11, L12). 

	Re claim 16, Matsumura et al teach an optical apparatus comprising the zoom optical system according to claim 1 (see abstract). 
	Re claim 17, Matsumura et al teach an imaging apparatus comprising: the zoom optical system according to claim 1; and an imaging unit that takes an image formed by the zoom optical system (see abstract). 
	Re claim 18, Matsumura et al teach a front lens group having a positive refractive power (see G1), an M1 lens group having a negative refractive power (see G2), an M2 lens group having a positive refractive power (see G3), and an RN lens group having a negative refractive power (G4), the method comprising achieving an arrangement where upon zooming, a distance between the front lens group and the M1 lens group changes, a distance between the M1 lens group and the M2 lens group changes, and a distance between the M2 lens group and the RN lens group changes, wherein upon focusing from an infinite distant object to a short distant object, the RN lens group moves (see figure 4 arrows), and the M2 lens group comprises an A lens group that satisfies a following conditional expression, 1.10<fvr/fTM2<2.00 where fvr: a focal length of the A lens group, and fTM2: a focal length of the M2 lens group in a telephoto end state (see L10 example 2 value = 1.87).

Claim(s) 1, 7-9, 13-18 is/are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Imaoka et al US 20120050603 A1.

Re claim 7 Imaoka et al teaches wherein a following conditional expression is satisfied, 0.15<(-fTM1)/f1<0.35 where fTM1: a focal length of the M1 lens group in a telephoto end state, and f1: a focal length of the front lens group (see Example 5 value = 0.225).
Re claim 8 Imaoka et al teaches wherein a following conditional expression is satisfied, 0.20<fTM2/f1<0.40 f1: a focal length of the front lens group (see Example 5 value =0.283). 
Re claim 9 Imaoka et al teaches wherein the A lens group is a vibration-proof lens group movable in a direction orthogonal to an optical axis to correct an imaging position displacement due to a camera shake or the like (see L10, L11). 
	Re claim 13 Imaoka et al teaches wherein a following conditional expression is satisfied, 1.80<f1/fw<3.50 where fw: a focal length of the zoom optical system in a wide-angle end state, and f1: a focal length of the front lens group (see Example 5 value = 3.75). 

	Re claim 15 Imaoka et al teaches wherein a following conditional expression is satisfied, 3.20<f1/fTM2<5.00 where f1: a focal length of the front lens group (see Example value = 3.53). 
	Re claim 16 Imaoka et al teaches an optical apparatus comprising the zoom optical system according to claim 1 (see abstract). 
	Re claim 17 Imaoka et al teaches an imaging apparatus comprising: the zoom optical system according to claim 1; and an imaging unit that takes an image formed by the zoom optical system (see abstract). 
	Re claim 18 Imaoka et al teaches a front lens group having a positive refractive power (see G1), an M1 lens group having a negative refractive power (see G2), an M2 lens group having a positive refractive power (see G3), and an RN lens group having a negative refractive power (see G4), the method comprising achieving an arrangement where upon zooming, a distance between the front lens group and the M1 lens group changes, a distance between the M1 lens group and the M2 lens group changes, and a distance between the M2 lens group and the RN lens group changes, wherein upon focusing from an infinite distant object to a short distant object, the RN lens group moves (see fig 17 arrows), and the M2 lens group comprises an A lens group that satisfies a following conditional expression, 1.10<fvr/fTM2<2.00 where fvr: a focal length of the A lens group, and fTM2: a focal length of the M2 lens group in a telephoto end state (see example 5 value= 1.66).
Claim(s) 1-3, 7, 14, 16-18 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Hayakawa US 20100284092 A1.

Re claim 2, Hayakawa teaches wherein upon zooming from a wide-angle end state to a telephoto end state, the front lens group moves toward the object (see figure 25 motion diagrams). 
Re claim 3, Hayakawa teaches wherein upon zooming, a lens group nearest to the object in the M1 lens group is fixed with respect to an image surface (see figure 25 G2). 
Re claim 7, Hayakawa teaches wherein a following conditional expression is satisfied, 0.15<(-fTM1)/f1<0.35 where fTM1: a focal length of the M1 lens group in a telephoto end state, and f1: a focal length of the front lens group (see example 7 value 0.256).
Re claim 14, Hayakawa teaches wherein a following conditional expression is satisfied, 3.70<f1/(-fTM1)<5.00 where fTM1: a focal length of the M1 lens group in a telephoto end state, and f1: a focal length of the front lens group (see example 7 value 3.91). 

Re claim 17, Hayakawa teaches an imaging apparatus comprising: the zoom optical system according to claim 1; and an imaging unit that takes an image formed by the zoom optical system (see abstract). 
Re claim 18, Hayakawa teachesa front lens group having a positive refractive power (see G1), an M1 lens group having a negative refractive power (see G2), an M2 lens group having a positive refractive power (see G3), and an RN lens group having a negative refractive power (see G4), the method comprising achieving an arrangement where upon zooming, a distance between the front lens group and the M1 lens group changes, a distance between the M1 lens group and the M2 lens group changes, and a distance between the M2 lens group and the RN lens group changes, wherein upon focusing from an infinite distant object to a short distant object, the RN lens group moves (see figure 25 motion diagrams), and the M2 lens group comprises an A lens group that satisfies a following conditional expression, 1.10<fvr/fTM2<2.00 where fvr: a focal length of the A lens group, and fTM2: a focal length of the M2 lens group in a telephoto end state (see example 7 L32 L33 value =1.84).

Claim(s) 1-2, 4-6, 8-10, 15-18 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Higiwara US 20090290232 A1.
Re claim 1, Higiwara teaches a zoom optical system (see abstract) comprising, in order from an object: a front lens group having a positive refractive power (see L1); an M1 lens group having a negative refractive power (see L2); an M2 lens group having a positive refractive power (see L3); and an RN lens group having a negative refractive power (see L4), wherein upon 
	Re claim 2, Higiwara teaches wherein upon zooming from a wide-angle end state to a telephoto end state, the front lens group moves toward the object (see Figure 5 arrows). 
	Re claim 4, Higiwara teaches wherein the A lens group consists of, in order from the object: a lens having a negative refractive power; and a lens having a positive refractive power (see L2 last two lenses). 
	Re claim 5, Higiwara teaches wherein a following conditional expression is satisfied, 1.00<nvrN/nvrP<1.25 where nvrN: a refractive index of the lens having the negative refractive power in the A lens group, and nvrP: a refractive index of the lens having the positive refractive power in the A lens group (see example 3 value 1.164). 
	Re claim 6, Higiwara teaches wherein a following conditional expression is satisfied, 0.30<.nu.vrN/.nu.vrP<0.90 where .nu.vrN: an Abbe number of the lens having the negative refractive power in the A lens group, and .nu.vrP: an Abbe number of the lens having the positive refractive power in the A lens group (see example 3 value 0.564). 
	Re claim 8, Higiwara teaches wherein a following conditional expression is satisfied, 0.20<fTM2/f1<0.40 f1: a focal length of the front lens group (see example 3 value 0.274). 

	Re claim 10, Higiwara teaches further comprising a negative meniscus lens that has a concave surface facing the object, which is provided adjacent to the RN lens group on an image side (see L5). 
	Re claim 15, Higiwara teaches wherein a following conditional expression is satisfied, 3.20<f1/fTM2<5.00 where f1: a focal length of the front lens group (see example 3 value 0.564). 
	Re claim 16, Higiwara teaches an optical apparatus comprising the zoom optical system according to claim 1 (see abstract). 
	Re claim 17, Higiwara teaches an imaging apparatus comprising: the zoom optical system according to claim 1; and an imaging unit that takes an image formed by the zoom optical system (see abstract). 

	Re claim 18, Higiwara teaches a front lens group having a positive refractive power (see L1), an M1 lens group having a negative refractive power (see L2), an M2 lens group having a positive refractive power (see L3), and an RN lens group having a negative refractive power (see L4), the method comprising achieving an arrangement where upon zooming, a distance between the front lens group and the M1 lens group changes, a distance between the M1 lens group and the M2 lens group changes, and a distance between the M2 lens group and the RN lens group changes, wherein upon focusing from an infinite distant object to a short distant object, the RN lens group moves (see Figure 5 arrows), and the M2 lens group comprises an A lens group that satisfies a following conditional expression, 1.10<fvr/fTM2<2.00 where fvr: a focal length of the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1-18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-22 of copending Application No. 16345198 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both cover zoom optical systems of the same structure conforming to the same or similar numerical limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations .
In regard to dependent claim 12, the prior art taken either singly or in combination fails to anticipate or fairly suggest a zoom optical system of the claimed structure meeting the numerical limitation 0.70<(-fN)/fP<2.00; recited together in combination with the totality of particular features/limitations recited therein

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711.  The examiner can normally be reached on 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JAMES R GREECE/Primary Examiner, Art Unit 2872